FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     September 14, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
B.J.G., individually and as Heir of Estate
of Jonathan L. Graves, deceased, a minor
by and through the guardian of her
Estate; The Trust Company of Oklahoma,
Inc.; F.B.M., individually and as Heir of
the Estate of Jonathan L. Graves,
deceased, a minor by and through the
guardian of her Estate: Melissa S. Kirk,

             Plaintiffs-Appellants,

v.                                                         No. 12-5021
                                              (D.C. No. 4:11-CV-00262-GKF-TLW)
ROCKWELL AUTOMATION, INC., a                               (N.D. Okla.)
Delaware corporation; THE COURT OF
CIVIL APPEALS, STATE OF
OKLAHOMA, Division IV by and
through its Judges; THE SUPREME
COURT, STATE OF OKLAHOMA, by
and through its judges,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before MATHESON, Circuit Judge, PORFILIO, Senior Circuit Judge, and
BALDOCK, Circuit Judge.


      This appeal stems from a products liability suit plaintiffs brought against

Rockwell Automation, Inc., in Oklahoma state court. Plaintiffs lost that case and

subsequently initiated this federal action against Rockwell and the state appellate

courts that rendered decisions in Rockwell’s favor. The federal complaint included a

products liability claim against Rockwell and also alleged due process violations by

the judicial defendants under 42 U.S.C. § 1983. The district court dismissed the suit

as barred by the Rooker-Feldman doctrine, the Eleventh Amendment, res judicata,

and the applicable statute of limitations.1 Plaintiffs appealed. We now affirm the

district court, although we take a somewhat different approach to the court’s

Rooker-Feldman analysis.

                                 I.    BACKGROUND

      Plaintiffs are the children and heirs of Jonathan L. Graves. Their state suit

followed Mr. Graves’ workplace death. He was electrocuted through contact with a

high-voltage, live terminal housed in an electrical cabinet designed and manufactured

by Rockwell. The case went to trial, and a jury returned a verdict in favor of

Rockwell. Afterwards, plaintiffs moved for a new trial, and the trial court granted

their request, citing defense counsel’s misconduct. Rockwell successfully appealed
1
      See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413 (1923).


                                         -2-
that decision to the Oklahoma Court of Civil Appeals, and the Oklahoma Supreme

Court denied certiorari review. There is no indication that plaintiffs sought review in

the United States Supreme Court.

       Dissatisfied with the results of the state proceedings, plaintiffs filed this action

in the federal district court, where they reinitiated their products liability claim

against Rockwell and also claimed they were denied due process by the state

appellate courts’ decisions. They sought damages from Rockwell; declaratory

judgments establishing that the court of appeals violated their right to a fair trial and

the supreme court denied them a post-trial remedy; an injunction requiring the court

of appeals to reinstate the trial court’s order for a new trial; and an injunction

prohibiting the supreme court from denying them a new trial.

       The district court dismissed the suit as barred by the Rooker-Feldman doctrine,

reasoning that “[p]laintiffs’ claims [were] ‘intextricably intertwined’ with the state

courts’ decision because the relief requested . . . would effectively reverse the state

courts’ decision.” Aplt. App., Vol. II at 557. The court also determined that the

claim against Rockwell was barred by res judicata.2 Plaintiffs filed a motion to alter

or amend the judgment and for relief from judgment pursuant to Federal Rules of

Civil Procedure 59(e) and 60(b), but the court denied that request, and this appeal

followed.


2
      Our disposition obviates any need to discuss the district court’s rationale for
dismissal under the Eleventh Amendment and the statute of limitations.


                                           -3-
                                  II.    DISCUSSION

      We review the district court’s dismissal under Rooker-Feldman de novo,

Campbell v. City of Spencer, 682 F.3d 1278, 1281 (10th Cir. 2012), and agree that the

§ 1983 claims against the judicial defendants are barred by the doctrine.

Rooker-Feldman applies to “‘cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.’” Id. at 1283 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005)). Put differently, Rooker-Feldman bars those claims

“complaining of injuries caused by state-court judgments.” Id. (quotation omitted).

      Plaintiffs’ § 1983 claims are exactly the sort of claim precluded by

Rooker-Feldman. They seek to vindicate due process violations allegedly caused by

the state appellate court decisions. According to plaintiffs, the claimed harms—

deprivation of a fair trial and a post-judgment remedy—were directly caused by the

decisions of the state appellate courts. And this suit attempts to have a federal court

review and reject the state appellate courts’ decisions. Under these circumstances,

Rooker-Feldman applies to bar their claims against the state judicial defendants.

      We do not agree, however, that Rooker-Feldman also operates to bar

plaintiffs’ renewed product liability claim against Rockwell. “When the state-court

judgment is not itself at issue, the [Rooker-Feldman] doctrine does not prohibit

federal suits regarding the same subject matter, or even the same claims, as those


                                          -4-
presented in the state-court action. The doctrine that governs litigation of the same

subject matter or the same issues is res judicata.” Bolden v. City of Topeka, 441 F.3d

1129, 1139 (10th Cir. 2006).

      Here, the product liability claim against Rockwell is properly resolved under

res judicata—or claim preclusion—not Rooker-Feldman. The claim is essentially the

same claim plaintiffs previously litigated in state court, but it is independent from the

state court judgment. See id. at 1143 (contrasting Rooker-Feldman and preclusion

doctrine and explaining that the latter applies when a “second court tries a matter

anew and reaches a conclusion contrary to a judgment by the first court, without

concerning itself with the bona fides of the prior judgment”). Indeed, the claim

against Rockwell does not ask the district court to review or reject the state court

judgment, nor does it rely upon the state court proceedings as a predicate for relief.

Rather, the claim accuses the company of designing, manufacturing, selling, and

installing a defective electronic system that caused Mr. Graves’ death. It is exactly

as it would have been even if the state case had never taken place. See id. at 1145

(“Rooker-Feldman does not bar federal-court claims that would be identical even had

there been no state-court judgment.”).

      The district court included the product liability claim among those barred by

Rooker-Feldman because it was “inextricably intertwined” with the state court’s

judgment. But after the Supreme Court’s admonition in Exxon Mobil, we explained

that the term “inextricably intertwined” was not meant “to expand the scope of the


                                          -5-
Rooker bar beyond challenges to state-court judgments,” but rather “to highlight that

a challenge to a judgment is barred even if the claim forming the basis of the

challenge was not raised in the state proceedings.” Id. at 1141 (italics omitted).

Thus, while a new federal § 1983 claim (such as those advanced here) challenging

the constitutionality of a state court decision would be barred as inextricably

intertwined with the state proceedings, a renewed claim (the product liability claim

here) already litigated in state court, yet independent from the state court judgment,

would not. The latter is appropriately analyzed under preclusion doctrine.

       We agree with the district court’s preclusion analysis. The court correctly

recognized that the elements for claim preclusion in Oklahoma are “1) an identity of

subject matter, of the parties or their privies, of the capacity of the parties and of the

cause of action; 2) the court which heard the original action must have been one of

competent jurisdiction; and 3) the judgment rendered must have been a judgment on

the merits of the case and not upon purely technical grounds.” Carris v. John R.

Thomas & Assocs., 896 P.2d 522, 527 (Okla. 1995). Because these elements all exist

here, plaintiffs’ product liability claim against Rockwell is barred.

                                   III.   CONCLUSION

       Accordingly, the judgment of the district court is AFFIRMED, though we

modify the dismissal of the § 1983 claims against the court defendants for lack of




                                           -6-
jurisdiction to be without prejudice, see Brereton v. Bountiful City Corp., 434 F.3d

1213, 1216 (10th Cir. 2006) (holding that a dismissal for lack of jurisdiction must be

without prejudice).


                                                     Entered for the Court



                                                     Scott M. Matheson, Jr.
                                                     Circuit Judge




                                         -7-